JUSTICE MILLER, dissenting: I agree with the plaintiffs that the issues presented by this appeal are moot. It does not help the parties, nor does it add definition to a growing body of law, to now decide that the order appealed from is appeal-able and that the trial court erred when, based only upon a “bare-bones complaint and petition” which failed to contain the allegations required, it enjoined the defendant from preventing the plaintiffs from participating in the swim meet. Because the swim meet was held without the participation of the plaintiffs and the issues are moot, I would dismiss the appeal.